Title: To John Adams from Upton Sheredine, 26 May 1798
From: Sheredine, Upton
To: Adams, John



Sir
Midhill Frederick County Maryland 26th May 1798—

Mr. Rezin Davidge, a Gentleman of family & education, of an amiable disposition, and a true friend to the Government, independence, and sovereignty, of this, his native Country.—And possessed of undoubted honor and courage, with a fixed determination to defend its Rights, against all invaders of them, is desirous of a Captaincy in the Regiment of Artillery, to be raised for the service, and defence, of the United States.—From the personal knowlege I have of this Gentleman; And from my being made acquainted with his character;—I do not hesitate, in the warmest manner, to recommend him, as One, who will be an honor to his Country, in general, in the Military line; And to the appointment, now solicited in his favor, in particular.
The liberty I have thus taken, I hope needs no apology other apology, than just to say, that I have been induced to take it, by this double motive;—To serve my country, and a Gentleman whom I much esteem.
I am Sir, with the highest respect, Your most obedt. / And Humbl. Servt.

Upton Sheredine